Citation Nr: 0108418	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than April 12, 
1993 for the establishment of service connection for PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


REMAND

The veteran had active duty from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

First, the veteran's hearing requests need to be clarified.  
We note that the veteran was afforded a local hearing in May 
1995 on the issue of service connection for his cervical 
spine disorder.  Recently, however, an April 2000 statement 
from a representative of the Florida Department of Veterans 
Affairs shows that he has requested a video-conference 
hearing before the Member of the Board with respect to this 
issue.  In addition, the veteran submitted a VA Form 9 with 
respect to all of the issues on appeal in December 2000.  On 
page two of this form there is a typed statement "I request 
to be scheduled for a hearing at the local regional office 
before a decision review officer".  Although the rest of 
this form is completed in longhand, and although 
representatives from the Florida Department of Veterans 
Affairs and the American Legion repeatedly refer to a travel 
board hearing, the veteran's hearing elections should be 
clarified before further appellate consideration.  

Second, we note that both representatives from the Florida 
Department of Veterans Affairs and the American Legion have 
submitted argument on the veteran's behalf. Pursuant to 
38 U.S.C.A. § 7105(b)(2) (West 1991) and 38 C.F.R. 
§ 14.631(c)(1) (2000), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  The RO should 
request that the veteran complete and submit the appropriate 
VA Form, with one representative listed in Box 3.

Third, we note that an undated private medical statement and 
a letter dated August 2000 appear to show that the veteran 
has recently applied for Social Security Administration 
benefits.  These records should be obtained.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should contact the veteran and 
ask him to indicate his hearing 
election(s).  Next, the RO should 
schedule such hearings, as indicated.  

3.  The RO should also ask the veteran to 
complete the appropriate VA Form 
indicating only one representative in box 
3.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If a benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





